Citation Nr: 0213642	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty form September 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board notes that the veteran had perfected an appeal of a 
denial for entitlement to service connection for an acquired 
psychiatric disorder at the time he submitted his substantive 
appeal in April 2000.  The veteran withdrew his appeal of 
this issue at his November 2001 Travel Board hearing.  
38 C.F.R. § 20.204 (2001).  Accordingly, the issue is not for 
appellate review.

The veteran submitted additional medical evidence at his 
Travel Board hearing in November 2001.  The veteran waived 
consideration of the evidence by the agency of original 
jurisdiction in keeping with regulations then in effect.  
38 C.F.R. § 20.1304(c) (2001).

The regulations found at 38 C.F.R. § 20.1304(c) were amended 
in January 2002.  See 67 Fed. Reg. 3099-3106 (Jan. 23, 2002).  
Specifically, the existing provision at 38 C.F.R. 
§ 20.1304(c) was eliminated by the regulatory change.  This 
provision previously allowed for the submission of additional 
evidence to the Board for consideration in the appellate 
review after a case was certified on appeal if the submission 
was made within a specified time period and with a waiver of 
consideration by the agency of original jurisdiction.  The 
regulatory change was effective as of February 22, 2002, and 
applicable to all claims pending on appeal.  67 Fed. Reg. 
3099-3100.  Accordingly, while the veteran waived 
consideration of the additional evidence submitted, the 
change in the regulation allows the Board to adjudicate this 
claim based on all the evidence of record without referral of 
the additional evidence to the agency of original 
jurisdiction.



REMAND

The veteran served on active duty from September 1969 to June 
1970.  He received a general discharge under honorable 
conditions.  A review of his service medical records (SMRs) 
reflects that he underwent psychiatric screening for his 
discharge in June 1970.  At that time the veteran gave a 
history of drug abuse "including the use of a variety of 
drugs with barbiturates being the major offender."  The 
veteran said that he did not use drugs in service and the 
examiner remarked that there were "certain questions as to 
whether or not he has continued with drug usage although this 
cannot be proved one way or the other."  The examiner 
recommended that the veteran be discharged due to a character 
and behavior disorder.

The veteran has no service-connected disabilities.  He 
originally submitted his claim for entitlement to a permanent 
and total disability rating for pension purposes in June 
1999.  His main disability was due to hepatitis C (HCV).  He 
was afforded several VA examinations to evaluate his 
nonservice-connected disabilities in order to adjudicate his 
claim in September 1999.  The nonservice-connected 
disabilities included a pilonidal cyst and status post 
cholecystectomy in addition to HCV.

At those examinations, the veteran's prior drug use was 
noted.  The VA psychiatric examiner said that "one could 
speculate about what the origin of the hepatitis C was...."  
The VA general medical examiner recorded a history of 
intravenous (IV) heroin use and needle sharing prior to 
service.  The veteran gave a history of four times for IV 
heroin use.  A diagnosis of HCV was provided but no etiology 
was given.  The VA hepatology examiner also noted a history 
of IV drug use prior to service.  He provided a diagnosis of 
HCV and said that it was most likely acquired prior to 
service from IV drug use.

Private treatment records from the East Boston Health Clinic 
were obtained and associated with the claims folder in July 
1999.  The records documented the veteran's original 
diagnosis of infection with HCV.  A clinical entry dated in 
March 1998 listed a "distant" history of IV drug use and 
that the veteran felt this was when he was likely exposed to 
hepatitis viruses.  

The veteran's claim was denied by the RO in November 1999.  
The RO denied the claim because the veteran's several 
nonservice-connected disabilities did not rise to the 
necessary level to satisfy the applicable criteria.  There 
was no reference to willful misconduct on the part of the 
veteran due to his IV drug use.  In the December 1999 notice 
of the rating action the RO informed the veteran that he 
should reapply for a pension when his disabilities became 
worse.  

The veteran submitted a claim for entitlement to service 
connection for HCV in January 2001.  The RO denied the 
veteran's claim in March 2002.  The RO found that the 
veteran's prior drug usage constituted willful misconduct and 
was a bar to the grant of compensation benefits.

The Board notes that disability pension benefits are not 
payable for any condition due to the veteran's own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. 
§ 3.301(b) (2001).  The veteran has not yet been informed of 
the possible denial of his pension claim as a result of 
willful misconduct.  As noted above, the November 1999 denial 
was based on the fact that the veteran's several nonservice-
connected disabilities were not considered to render him 
permanently and totally disabled.  The rating decision did 
not address the aspect of a denial due to willful misconduct.

The veteran testified in November 2001 regarding how his HCV 
disability affected his ability to work.  He submitted a 
statement from a physician that said that the veteran was 
enrolled in a one-year treatment program, as of September 
2001, for his HCV and that his "approximate date of 
employability" would be fifteen months or January 2003.  
This statement appears to indicate that the veteran's 
unemployability status is not considered permanent and total.  
As it has been more than a year since the date of the 
statement, the veteran should be given an opportunity to 
update his status in this regard.

The veteran was originally scheduled for a Travel Board 
hearing on August 10, 2001.  On that date he submitted a 
request to postpone his hearing so that he could obtain 
representation.  He also requested that he be afforded a 
local hearing at the RO.  See 38 C.F.R. § 3.103(c) (2001).  
After certification of the appeal, the Board wrote to the 
veteran in July 2002 and requested that he clarify his 
intention in regard to his request for a local hearing.  The 
veteran failed to respond to the Board's inquiry.  
Unfortunately, the letter from the Board included a statement 
that if the veteran failed to respond to the letter, it would 
be assumed that he "still" wanted a travel board hearing 
and that his case would be remanded to make arrangements for 
the hearing.  This was an error.  There is no pending request 
for a travel board hearing.  The only hearing issue is 
clarification of the veteran's August 2001 submission wherein 
he said that he wanted a local hearing at the RO.  This 
matter remains unresolved.

In addition to the above, several changes were made to the 
law and regulations pertinent to the veteran's claim while 
his appeal was pending.  See See Karnas v. Derwinski, 1 Vet. 
App. 308, 312- 313 (1991) (where the law or regulations 
change while a case is still pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).

On December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  In pertinent part, that 
law amended 38 U.S.C. § 1502 to require VA to presume that a 
veteran is permanently and totally disabled if the veteran 
is: a patient in a nursing home for long-term care due to 
disability; determined to be disabled for purposes of Social 
Security Administration (SSA) benefits; unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the veteran; or suffering from either 
a permanent disability which would render it impossible for 
the average person to follow a substantially gainful 
occupation or any disease or disorder that the Secretary of 
VA determines justifies a finding that the veteran is 
permanently and totally disabled.  38 U.S.C.A. § 1502(a) 
(West 1991), as amended by § 206(a) of the VEBEA.  The 
amendments were effective as of September 17, 2001.  See Pub. 
L. No. 107-103, § 206(b).

Further, regulations pertaining to rating disabilities of the 
skin and disabilities of the liver were amended during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 49,950-
49,599 (July 31, 2002); 66 Fed. Reg. 29,486-29,489 (May 31, 
2001).

Finally, the standard for processing claims for VA benefits 
was changed, effective November 9, 2000, with the signing 
into law of the Veterans Claims Assistance Act of 2000 (VCAA) 
(to be codified at Chapter 51 of United States Code), Public 
Law 106-475.  The VCAA removed the requirement for a claimant 
to submit a well-grounded claim.  The VCAA also passed into 
law the VA's duty to assist claimants in the development of 
their claims.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran has not been informed of the several changes in 
the law and regulations that are pertinent to his claim.  He 
has not been afforded the opportunity for development of his 
claim under the VCAA.  His request for a local hearing 
remains unresolved.  Moreover, as noted above, his pension 
claim has not been reviewed by the RO for possible denial for 
willful misconduct.  The Board finds that given the 
significance of the several changes in law and regulations, 
the uncertainty of the veteran's hearing request, and the 
possible denial of his claim due to willful misconduct in the 
first instance, the veteran would be prejudiced by the Board 
adjudicating his claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993). 

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty to assist regulations, found 
at 66 Fed. Reg. 45,620-32, are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The veteran should be contacted and 
requested to provide any additional 
evidence that would support his claim of 
being permanently and totally disabled, to 
include an updated report from his private 
physician regarding his one-year period of 
treatment and status of employability.  

3.  The veteran should also be contacted 
and requested to clarify if he still 
desires a local hearing at the RO.  If so, 
a hearing must be scheduled and the 
veteran notified of the hearing date.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, to include VA 
examinations if required, the RO should 
readjudicate the issue on appeal.  The RO 
should take into consideration the changes 
in law and regulations as noted above.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


